DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP6345069 to Nobuyuki et al. (“Nobuyuki”, see English translation attached).
Regarding independent claim 19, Nobuyuki teaches a two-layer integrally blow molded dispensing device comprising (Fig. 3, para [0007]-[0008] [0013], para [0017], Nobuyuki teaches its container is produced by blow molding a two-layer preform that is first co-extruded integrally, meeting claimed limitations of claim 19): 

    PNG
    media_image1.png
    470
    409
    media_image1.png
    Greyscale

- (a) ) an outer container consisting of a first single layer (para [0013] [0014], outer layer 1 of a single layer, Nobuyuki teaches suitable materials for the outer layer 1 include PET), the outer container comprising a body portion, a neck region and a mouth (Fig. 3),
- (b) a collapsible inner bag consisting of a single layer (para [0013] [0014], Fig. 3, inner layer 2 of a single layer, Nobuyuki teaches suitable materials for the inner layer 1 include PET), suitable for holding a liquid in said inner bag (Fig. 3, para [0024]), wherein the outer container and the inner bag are adjacent (Fig. 3), said inner bag (2) is in direct contact with the outer container (11) forming an interface to which the outer container and said inner bag are releasably adhered (para [0018], [0024], see Fig. 3, in the container of Nobuyuki, inner layer 2 is in close direct contact with and adjacent to outer layer 1, Nobuyuki teaches its inner layer 2 is adhered/laminated to the outer layer 1 and can be easily peeled off, and is considered as to read on the instantly claimed limitation as being releasably adhered to one another); and 
- (c) a vent between the inner bag and the outer container (see annotated Fig. 3, 3b para [0016], air introduction hole 3), the vent open to an outer atmosphere (para [0016]), said vent is disposed at the neck region (see Fig. 3). 
Nobuyuki does not specifically teach a dispensing device having both the outer layer and the inner layer of PET, as instantly claimed.  
However, Nobuyuki teaches suitable materials for the outer container include PET (para [0014]), and Nobuyuki teaches suitable materials for the inner layer include PET (para [0014]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dispensing device of Nobuyuki to select 
Nobuyuki also teaches that the melting temperature of the inner layer is greater than the melting temperature of the outer container (para [0014]), meeting the claimed limitations. 
 It should be noted that the recitation of claim 19 that the dispensing device is “integrally blow-moulded” is considered as product-by-process limitation.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant bag-in-container.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 
Regarding claim 20, Nobuyuki teaches its dispensing device further comprising a source of pressurized gas removably attached to the vent (para [0018] [0019] [0025]). 
Regarding claim 21, Nobuyuki teaches the mouth is in the neck region (see Fig. 3).  
Regarding claim 22, Nobuyuki teaches the vent is one of a plurality of vents (para [0016], two vents).  
Regarding claim 23, Nobuyuki teaches the plurality of vents is disposed around the mouth (para [0016], symmetrically at two places in the center of the bottle mouth).  
Regarding claim 24, Nobuyuki teaches the inner bag contains a liquid (para [0020]).  
Regarding claim 25, Nobuyuki does not specifically teaches its container contains beverage.  However, what is contained in the dispensing device, beverage or other liquid content, is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the structure of the dispensing device of Nobuyuki is capable of performing the intended use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.